FILED
                            NOT FOR PUBLICATION                             JUN 24 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10605

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00466-PMP

  v.
                                                 MEMORANDUM *
MANUEL GUDINO-SIERRA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Manuel Gudino-Sierra appeals from the district court’s judgment and

challenges his guilty-plea conviction for conspiracy to distribute

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(viii), and

846. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gudino-Sierra contends that he received ineffective assistance from his trial

counsel in relation to plea negotiations. “Claims of ineffective assistance of

counsel are generally inappropriate on direct appeal.” United States v. McKenna,

327 F.3d 830, 845 (9th Cir. 2003). Contrary to Gudino-Sierra’s contention, the

record on appeal is not sufficiently developed to evaluate the effectiveness of trial

counsel. See id.

      AFFIRMED.




                                           2                                     11-10605